DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on June 25, 2019 and December 23, 2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US Pub. No. 2018/0299260).

With respect to claim 1, Nakamura et al. discloses a three-dimensional measuring device (40) that performs three-dimensional measurement of an object using a laser beam (L), the three-dimensional measuring device comprising a laser emitter (14) disposed in a movable section of a robot and configured to irradiate a region including the object with the laser beam (Figure 1); a laser emission controller (54) configured to control driving of the laser emitter; an image capturing device (16) configured to image the object, on which the laser beam is irradiated, and acquire image data; and a point cloud generator (46) configured to generate, based on the image data, three-dimensional point cloud of the region including the object, wherein the laser emitter includes: a laser beam source (14); and a diffuser (11, 33, 38) configured to diffuse the laser beam emitted from the laser beam source.  






Referring to claim 2, Nakamura et al. sets forth a three-dimensional measuring device further comprising a mirror (34) configured to scan the laser beam with a swinging motion.  

In regards to claim 3, Nakamura et al. teaches a three-dimensional measuring device wherein the laser emission controller (54) starts the emission of the laser beam (L) after the mirror starts the swinging motion (Paragraph [0060]).  

Regarding claim 4, Nakamura et al. shows a three-dimensional measuring device wherein the laser emission controller (54) stops the emission of the laser beam before the mirror stops the swinging motion.  

With regards to claim 8, Nakamura et al. discloses a three-dimensional measuring device wherein the diffuser includes a lens (32) configured to diffuse the laser beam (Figure 3).

Referring to claim 9, Nakamura et al. sets forth a three-dimensional measuring device wherein the diffuser includes a diffractive optical element (Figure 3) configured to diffuse the laser beam.  

Allowable Subject Matter

Claims 5 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claims 10 - 12 are allowable over the Prior Art of Record because it fails to teach or suggest a controller that controls a laser emitter disposed in a robot arm and configured to irradiate a region including an object with a laser beam diffused by a diffuser, the controller comprising a speed signal receiver configured to receive a signal indicating moving speed of the robot arm, wherein the laser emission controller starts emission of the laser beam after the speed signal receiver receives a signal 47 indicating that the moving speed decreases to be equal to or lower than first speed in combination with the remaining limitations of the claims.





Claims 13 - 15 are allowable over the Prior Art of Record because it fails to teach or suggest a robot system comprising a speed signal receiver configured to receive a signal 48 indicating moving speed of the robot arm, wherein the laser emission controller starts emission of the laser beam after the speed signal receiver receives a signal indicating that the moving speed decreases to be equal to or lower than first speed in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Wakabayashi (US 11,312,029)
Takahashi et al. (US Pub. No. 2020/0147805)
Aoki (US Pub. No. 2018/0221990)
Atwell et al. (US 8,145,446)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 25, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861